Citation Nr: 1133542	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to September 1967 and from February 1991 to September 1991. He also had periods of service in the Reserves. This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2009, the Board granted service connection for hypertension and remanded the claims for service connection for hearing loss, athlete's foot, and sleep apnea.

In a February 2011 rating decision, the appeals management center granted service connection for athlete's foot or bilateral tinea pedis, and in a June 2011 rating decision, it granted service connection for obstructive sleep apnea.  This was a full grant of the benefits sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Current bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral hearing loss.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has a bilateral hearing loss disability related to noise exposure on the flight line during active military service.  

Service treatment records show that on examination in September 1970, December 1976 and December 1982, the Veteran reported having had surgery to repair a perforated right eardrum at the age of thirty-one (he was born in January 1938).  

The service treatment records are negative for evidence of hearing loss during the Veteran's first or second periods of active service or during his reserve service.  However, the Veteran's DD-214's show that he served as an electric power production technician and that he was a First Class Airman.  The Veteran has reported noise exposure during service. 

The Veteran's reports of military noise exposure are credible and consistent with the circumstances of his service as an Electric Power Production Technician and a First Class Airman. 38 U.S.C.A. § 1154(a),(b) (West 2002). Hence, an in-service injury is demonstrated.

The medical evidence of record shows that the Veteran does have a current diagnosis of bilateral hearing loss.  In a May 2001 letter, G.B. MD stated that the Veteran had sensorineural hearing loss in both ears.  Treatment records from Dr. G.B. show that during an April 2004 audiogram, pure tone thresholds for the right ear were 25 decibels at 2000 and 3000 hertz, but the Veteran was shown to have a 30 decibel loss at 500, 1000 and 4000 hertz.  Pure tone thresholds for the left ear were 25 decibels at 500 and 2000 hertz, but there was a 30 decibel loss at 1000 hertz and a 35 decibel loss at 3000 and 4000 hertz. 

The Veteran was afforded a VA audiology examination in February 2010.  The Veteran reported noise exposure during reserve duty while working in the area of building maintenance, and during active duty, while working around generators responsible for power production and around a cable arrest system for jets on the runway.  He also reported that as a civilian, he worked in security for 2 and a half years and was required to have firearm/pistol training.  

Testing during the VA examination showed hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss, but concluded that he could not state whether the Veteran's current hearing loss was the result of noise exposure or other injury or disease in service without resorting to mere speculation.  

The examiner explained that he could not form an opinion because there were no records available of hearing tests performed after 1977 and because the evidence showed that the Veteran's hearing had decreased since 2001, despite not working around noise during those years.  He concluded that the etiology of the Veteran's hearing loss could not be determined.  The examiner's opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The remainder of the record shows that the Veteran's only reported risk for hearing loss was trauma from noise exposure, and that the bulk of the noise exposure occurred during periods of active duty and reserve duty.  The evidence is in at least equipoise on the question of whether the current hearing loss is the result of noise exposure in service.  

Resolving reasonable doubt in the Veteran's favor, the claim is granted. 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


